United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1973
Issued: May 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 28, 2009 appellant filed a timely appeal from the January 29, 2009 merit decision
of the Office of Workers’ Compensation Programs concerning an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$9,432.27 overpayment of compensation; (2) whether the Office properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver;
and (3) whether the Office properly required repayment of the overpayment by deducting
$100.00 from appellant’s compensation payments every 28 days.

FACTUAL HISTORY
In March 1993, the Office found that appellant, then a 48-year-old operating room nurse,
sustained several back and lower extremity conditions in the performance of duty. She stopped
work for various periods and received compensation for intermittent disability. Appellant retired
and began to receive Social Security Administration (SSA) retirement benefits in
September 2006. In Forms EN1032 completed on July 17, 2007 and July 7, 2008, she responded
“No” in response to a question regarding whether she had received benefits from the SSA as part
of an annuity for federal service. Each form covered the 15 months prior to its completion and
had a certification clause, which required appellant to report any change in income from
federally assisted disability or benefit programs.
In a November 10, 2008 letter, the Office advised appellant of its preliminary
determination that she received a $9,432.27 overpayment of compensation because her
compensation payments for the period September 1, 2006 to October 25, 2008 were not reduced
based on the SSA/Federal Employees Retirement System (FERS) applicable offset amount. It
found that she began to receive SSA retirement benefits in September 2006 and noted that the
portion of the SSA benefits earned as a federal employee was part of the FERS retirement
package. The receipt of Office benefits concurrently was a prohibited dual benefit for the period
September 1, 2006 to October 25, 2008.
The Office also made a preliminary determination that appellant was at fault in the
creation of the overpayment because she failed to provide information which she knew or should
have known to be material. On July 17, 2007 and July 7, 2008 appellant completed EN1032
forms that required her to report any change in income from federally assisted disability or
benefit programs. However, she failed to notify the Office of her receipt of SSA benefits on the
forms. The overpayment was calculated to be comprised of $1,051.21 for the period
September 1 to November 30, 2006 (SSA 28-day-offset amount of $323.45); $4,354.71 for the
period December 1, 2006 to November 30, 2007 (28-day-offset amount of $334.06); and
$4.026.35 for the period December 1, 2007 to October 25, 2008 (28-day-offset amount of
$341.63).1 The Office directed appellant to complete an enclosed financial information
questionnaire within 30 days of November 10, 2008.
In a December 8, 2008 letter, appellant contended that she was not at fault in the creation
of the $9,432.27 overpayment because she was not aware that her SSA benefits were part of her
federal annuity or that receiving both SSA and Office benefits would constitute a dual recovery.
In the financial information questionnaire completed on December 8, 2008 appellant indicated
that she had $4,647.23 in monthly income, $4,611.91 in monthly expenses and $85,235.98 in
assets.
In a January 29, 2009 decision, the Office determined that appellant received a $9,432.27
overpayment of compensation because her compensation payments for the period September 1,
2006 to October 25, 2008 were not reduced based on the SSA/FERS applicable offset amount. It
found that she was at fault in creating the overpayment of compensation, thereby precluding
1

The record contains documents from the SSA delineating the offset figures that the Office used to calculate the
overpayment.

2

waiver and that the overpayment would be recovered by deducting $100.00 from her
compensation payments every 28 days. The Office considered the financial information
questionnaire submitted by appellant.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.3 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”4
Section 8116(a) of the Act provides that while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $9,432.27 overpayment of compensation
because her compensation payments for the period September 1, 2006 to October 25, 2008 were
not reduced based on the SSA/FERS applicable offset amount. Receiving both SSA and Office
compensation for this period constituted an impermissible double recovery. The record contains
documents from the SSA delineating the offset figures that the Office used to calculate the
overpayment. The Office properly calculated that the $9,432.27 overpayment was comprised of
$1,051.21 for the period September 1 to November 30, 2006 (SSA 28-day-offset amount of
$323.45); $4,354.71 for the period December 1, 2006 to November 30, 2007 (28-day-offset
amount of $334.06); and $4.026.35 for the period December 1, 2007 to October 25, 2008 (28day-offset amount of $341.63).
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8116(a).

3

payments to which an individual is entitled.6 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”7 No waiver of payment is possible
if the claimant is not “without fault” in helping to create the overpayment.8
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”9
Section 10.433(c) of the Office’s regulations provide:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment because
she failed to provide information which she knew or should have known to be material. In
EN1032 forms completed on July 17, 2007 and July 7, 2008, appellant failed to report her SSA
benefits. On each form, she responded “No” in response to a specific question regarding
whether she had received benefits from the SSA as part of an annuity for federal service. Each
form covered the 15 months prior to its completion and had a certification clause which required
appellant to report any change in income from federally assisted disability or benefit programs.
On appeal, appellant contends that she did not know that SSA benefits were an annuity for
6

Id. at § 8129(a).

7

Id. at § 8129(b).

8

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

9

20 C.F.R. § 10.433(a).

10

Id. at § 10.433(c).

4

federal service or were considered to be part of her FERS retirement package. She also claimed
that she did not know that receiving the two forms of benefits constituted a double recovery
under the Act. The EN1032 form states, “Report any benefits received from the SSA which you
receive as part of an annuity under the FERS.” The EN1032 forms, however, advised appellant
specifically that she had a FERS annuity which included SSA benefits and, through a clearly
worded certification clause, of the materiality of reporting such benefits. For these reasons,
appellant failed to provide information which she knew or should have known to be material.
The Office properly found her at fault in the creation of the $9,432.27 overpayment. Therefore,
it is subject to waiver.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of Title 20 of the Code of Federal Regulations provides in pertinent
part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”11
ANALYSIS -- ISSUE 3
The record supports that, in requiring repayment of the overpayment by deducting
$100.00 from appellant’s compensation payments every 28 days, the Office took into
consideration the financial information submitted by appellant as well as the factors set forth in
section 10.441 and found that this method of recovery would minimize any resulting hardship on
appellant.12 Therefore, the Office properly required repayment of the overpayment by deducting
from appellant’s compensation payments every 28 days.
CONCLUSION
The Board finds that the Office properly determined that appellant received a $9,432.27
overpayment of compensation. The Board finds that whether the Office properly determined that
she was at fault in creating the overpayment of compensation and that, therefore, the
overpayment was not subject to waiver. The Board further finds that the Office properly
required repayment of the overpayment by deducting $100.00 from appellant’s compensation
payments every 28 days.

11

Id. at § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

12

The financial information submitted by appellant indicated that appellant had more than $85,000.00 in assets.

5

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

